USCA1 Opinion

	




          November 17, 1995     [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                              ____________________        No. 95-1539                                 WILLIAM J. BURGESS,                                Plaintiff, Appellant,                                          v.            BOARD OF TRUSTEES OF THE UNIVERSITY OF NEW HAMPSHIRE, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                        FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Joseph A. DiClerico, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            William J. Burgess on brief pro se.            __________________            Ronald F. Rodgers on brief for appellees.            _________________                                 ____________________                                 ____________________                 Per Curiam.   We have reviewed  the parties' briefs  and                 __________            the  record on appeal.  We affirm essentially for the reasons            stated in the district court's order, dated March 28, 1995.                 We add  only the following comment.   Appellant contends            that res judicata ought not to apply because, in this federal            proceeding, he  is seeking equitable relief,  which the state            district  court  did not  have  jurisdiction to  award.   The            argument  is unavailing.   Because a  state court  of general            jurisdiction -  the state superior  court - was  available to            appellant, appellant  is precluded from  splitting his claim,            even though he brought his action first in a court of limited            jurisdiction.  See e.g.,  Restatement (Second) of Judgments                             ________            24 cmt. g (1982).  Moreover, appellant was told at the outset            by  the state  judge  hearing appellant's  first state  court                                                       _____            small  claims action  that  he did  not  have equity  powers.            Nonetheless, appellant  pursued  his small  claims action  at            that  time  and  then  subsequently  proceeded  to  file  two                                                                      ___            additional small claims actions.            __________                 We have considered appellant's other arguments on appeal            and find them to be without merit.                 Appellant's motion for summary  reversal of the district            court's judgment is denied.                                _______                 The judgment of the district court is affirmed.                 _______________________________________________